 Case 21-03759        Doc 60     Filed 08/10/21 Entered 08/10/21 11:49:48             Desc Main
                                   Document     Page 1 of 2

                      IN THE UNITED STATES BANkRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                                )       Chapter 13
                                                      )
AE S. Hwang,                                          )       No. 2t-03759
                                                      )
                               Debtor.                )       Judge Donald R. Cassling

          AGREED ORDER PROVIDING FOR STAY RELIEF UPON DEFAULT


         THIS CAUSE coming on to be heard on the Objection to Confirmation filed by

Midwestern Investors, LLC (hereinafter, "Creditor") the Creditor withdrawing its objection

based on the entry of this order, the Court having jurisc iction over the subject matter:

         IT IS HEREBY ORDERED:

         1.    That beginning with the 2nd Instalime t of Real Estate Taxes for 2020, due in
2021, for the real estate commonly known as 3606 Salem Walk, Northbrook, IL regarding PIN
04-30-210-067-0000 ("the real estate taxes"), the debtor must commence making timely payment
of real estate taxes for the real estate continuing throighout the pendency of the bankruptcy to
the County of Cook;
         2.    That a payment to the County of Cook is considered "timely", if the full payment
is received by the County of Cook on or before the date in which it is due;
         3.    That if the County of Cook website fails to show payment of an installment of
real estate taxes within fifteen days of the "timely" d9e date as set by the County of Cook and if
the debtor fails to bring the real estate taxes for tle real estate current within fourteen (14)
calendar days after Creditor mails notification to the Debtor and his attorney and files the mailed
notification, the stay shall be automatically terminated and modified/annulled as to Creditor, its
principals, agents, successors and/or assigns as to the property securing its interest, upon filing of
notice of same with the clerk of the court;
         4.    That beginning with the first plan payment due (30 days after filing) after the
entry of this order, the debtor must commence making timely payment of Trustee payments in
                                                  1
 Case 21-03759        Doc 60     Filed 08/10/21 Entered 08/10/21 11:49:48              Desc Main
                                   Document     Page 2 of 2


the amount called for the confirmed Chapter 13 Plan continuing throughout the pendency of the
bankruptcy to the Chapter 13 Trustee;
       5.      That if the Chapter 13 Trustee fails to r ceive two "timely" post-petition monthly
trustee payments and if the debtor fails to bring the tr stee post-petition current within fourteen
(14) calendar days after Creditor or its attorney mails otification to the Debtor and his attorney
and files the mailed notification, the stay sh 11 be automatically terminated and
modified/annulled as to Creditor, its principals, age ts, successors and/or assigns as to the
property securing its interest, upon filing of notice of s e with the clerk of the court;
       6.      In the event that Bach Law Offices, In . should have to send out any Notices of
Default, the Debtor shall pay an extra $200.00 per notice, as additional attorney fees, in addition
to whatever funds are needed to cure the default and at said additional funds must be tendered
prior to the expiration of the cure period set forth in th Notice.
       7.      Debtor by signing this Agreed Order wives all rights to challenge the Tax Deed
proceeding pending in State Court in the event the Automatic Stay is modified and/or the
Bankruptcy Case is dismissed.
       8.      In the event the instant bankruptcy proceeding is converteçl to chapter 7,
dismissed or discharged, the stay shall be automaticaly terminated and modified/annulled as to
Creditor, its principals, agents, successors and/or assigns as to the property securing its interest;
                                                 ENTER:



DATED:
                                                 UN      D STATES BANKRUPTCY JUDGE


Paul M. Bach
BACH LAW OFFICES
P.O. Box 1285
Northbrook, Illinois 60062
847 564 0808




                                                   2
